DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the statement “said drive to transfer” is indefinite.  It is not clear if the statement is referring to the drive sprocket or to another different element.  It is not clear what is the element providing the function of the “drive”.
Claims 2 – 9 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clipfell (US 1,334,485) in view of Kim (KR 2018-0068325).
Clipfell discloses, regarding, 
Claim 1, a belt drive system for a wind turbine generator comprising: a wind turbine wheel 24 rotatably carried by a tower (see Fig. 1); a generator 61 carried by said tower; a drive sprocket 63 (pulley, which is equivalent device of a sprocket) operatively associated with said generator to cause said generator to produce power when said drive sprocket rotates, wherein said drive sprocket 63 is disposed adjacent said wind turbine wheel (see Fig. 2); and, a turbine drive belt 62 passing between said wind turbine wheel 24 and said drive sprocket 63 so that an exterior side of said turbine drive belt engages said wind turbine wheel and an interior side of said turbine drive belt (opposite side of the belt; see zoom-in area of Fig. 1 below, which shows that the belt is located in between the turbine wheel and the drive sprocket) engages said drive to transfer rotational energy from said wind turbine wheel to said drive sprocket to cause said generator to generate electricity (page 8, lines 82 – 86).


    PNG
    media_image1.png
    317
    415
    media_image1.png
    Greyscale


Clipfell discloses the use of pulleys, which are equivalent devices of sprockets.  Using such equivalent devices (pulleys and sprockets) would have been easily recognized by anyone having ordinary skill in the field.  For example, Kim teaches having a wind turbine in which a turbine wheel 1 is disclosed and a drive sprocket 4 is used for interacting with the turbine wheel in order to drive the turbine wheel and thus rotate a generator 11 (see Figs. 1, 2).

Clipfell & Kim further disclose, regarding,
Claim 10, a belt drive system for a wind turbine generator comprising: a wind turbine wheel rotatably attached to a support structure, wherein said wind turbine wheel has a continuous circular perimeter surface; a generator carried on said support structure; and, a turbine drive belt engaging with said perimeter surface of said wind turbine wheel along an exterior side of said turbine drive belt and engaging with a drive sprocket operatively associated with said generator along an interior side of said turbine drive belt to transfer rotational energy from said wind turbine wheel to said drive sprocket to cause said generator to generate electricity (see rejection for claim 1 above).

It would have been obvious before the effective filing date of the claimed invention to design the drive system as disclose by Clipfell and to teach the limitations pertaining to Kim for the purpose of increasing the torque output of a system, and thus provide a continuous production of electricity.

Claim(s) 4 – 8, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clipfell and Kim as applied to claims 1, 10 above, and further in view of Barber (US 2014/0265344).
The combined drive system discloses all of the elements above. Furthermore, Clipfell and Kim disclose, regarding, 
Claim 19, a belt drive system for a wind turbine generator comprising: a tower; a wind turbine wheel rotatably carried by the tower;; a generator carried by the generator platform; and, a turbine drive belt engaging said wind turbine wheel along an exterior side of said turbine drive belt and engaging with a drive sprocket operatively associated with said generator along an interior side of said turbine drive belt to transfer rotational energy from said wind turbine wheel to said drive sprocket to cause said generator to generate electricity (see rejection for claim 1 above).

However, neither Clipfell or Kim teach having a generator platform slidably carried on said tower to allow said generator platform to adjust a position of said generator platform relative to movement of said wind turbine wheel.
On the other hand, Barber discloses having a generator platform that is slidably carried on said tower to allow said generator platform to adjust a position of said generator platform relative to movement of said wind turbine wheel (see Fig. 2).

Barber further discloses, regarding,
 Claims 4, 13, including a generator platform slidably attached to said tower and carrying said generator, wherein said generator platform is slidable toward and away from said tower (see Fig. 2).  

Claim 5, a rail assembly attached to said tower and slideably attached to said generator platform and adapted to allow said turbine drive belt to move toward or away from said tower in concert with lateral movement of said wind turbine wheel (paragraph 0029, Fig. 2).  

Claims 6, 20, including a generator carriage hingeably attached to said generator platform; and, a generator lift supporting said generator carriage having a raised position and a lowered position, wherein in said raised position the turbine drive belt engages with a perimeter of said wind turbine wheel, and wherein in said lowered position said turbine drive belt is disengaged from said perimeter of said wind turbine wheel (paragraph 0033).  

Claim 7, a vertical idler engaging said interior side of said turbine drive belt to tension said turbine drive belt (paragraph 0033).  

Claims 8, 14, a horizontal idler engaging a side surface of said turbine drive belt to maintain a position of said turbine drive belt between said wind turbine wheel and said drive sprocket (paragraph 0034; Figs. 3, 4).
It would have been obvious before the effective filing date of the claimed invention to design the combined drive system as disclosed above and to modify the invention pertaining to the limitations taught by Barber for the purpose of moving the generator wheel in alignment with the circular rim, thus avoiding an unwanted separation between the circular rim and the turbine wheel.

Claims 2, 3, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clipfell and Kim and further in view of Bertolotti et al (US 2007/0015617).
The combined drive system discloses all of the elements above.  However, the combined drive system does not disclose the elements below.
On the other hand, Bertolotti et al discloses, regarding,
Claims 2, 11, including teeth disposed along a perimeter of said wind turbine wheel engaging with belt openings defined in said turbine drive belt 34 (see Fig. 4D).  

Claims 3, 12, including teeth disposed along a perimeter of said turbine drive belt 34 engaging with wheel openings defined in said wind turbine wheel (see Fig. 4D).

Claim 9, the turbine drive belt includes teeth on an interior side engaging complementary grooves in said drive sprocket (see Fig. 4D).

It would have been obvious before the effective filing date of the claimed invention to design the combined drive system as disclosed above and to modify the invention pertaining to the limitations taught by Bertolotti et al for the purpose of improving the drive train of a wind turbine that is inexpensive and reliable.


Allowable Subject Matter
Claims 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 24, 2022